


CONFIDENTIAL
Execution Version




TERMINATION OF THE JOINT VENTURE IMPLEMENTATION AGREEMENT
This Termination of the Joint Venture Implementation Agreement (“Termination
Agreement”) is made and entered into effective as of March 26, 2013 (the
“Termination Effective Date”) by and between Amyris, Inc., a Delaware
corporation, having its place of business at 5885 Hollis Street, Suite 100,
Emeryville, California 94608 (“Amyris”), Amyris Brasil Ltda. (f/k/a Amyris
Brasil S.A.), a Brazilian sociedade limitada, having a place of business at Rua
James Clerk Maxwell, No. 315, Techno Park, Campinas, São Paulo, Brazil (“AB”),
Cosan Lubrificantes e Especialidades S.A. (f/k/a Cosan Combustíveis E
Lubrificantes S.A.), a Brazilian sociedade anônima, having a place of business
at Rua Victor Civita, No. 77, Bloco 1, 4 andar, Barra da Tijuca, Rio de Janeiro,
Rio de Janeiro, Brazil (“CLE”), and Cosan S.A. Indústria E Comércio, a Brazilian
sociedade anônima, having a place of business at Avenida Presidente Juscelino
Kubitschek, No. 1327, 4 andar, sala 1, São Paulo, São Paulo, Brazil (“Cosan”)
and terminates the Joint Venture Implementation Agreement, dated June 3, 2011
(the “Original JVI Agreement”), by and between Amyris, AB, CLE, and Cosan.
Amyris, AB, CLE, and Cosan are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”
WHEREAS, the Parties originally intended to establish and operate a joint
venture regarding renewable base oils produced from Amyris' technology through a
jointly owned, Brazilian sociedade anônima located at Avenida Presidente
Juscelino Kubitschek, No. 1327, 4 andar, sala 5, São Paulo, São Paulo, Brazil
(“Novvi S.A.”);
WHEREAS, the Parties entered into the Original JVI Agreement to document how
their renewable base oils joint venture would operate through Novvi S.A.;
WHEREAS, as a result of additional strategic planning since executing the
Original JVI Agreement, the Parties have decided not to operate their renewable
base oils joint venture through Novvi S.A. and instead have agreed to operate it
solely through a Delaware limited liability corporation (“Novvi LLC”), which is
jointly owned by Amyris and Cosan U.S., Inc., a subsidiary of CLE (“Cosan US”);
WHEREAS, contemporaneously with the Parties' execution of this Termination
Agreement, Amyris and Cosan US are implementing the renewable base oils joint
venture (as its purpose was extended to include additives and lubricants)
through Novvi LLC with the execution of an amended and restated operating
agreement of Novvi LLC and related agreements;
WHEREAS, because Novvi S.A. is no longer the corporate vehicle for the Parties'
renewable base oils joint venture nor has any currently contemplated role in
such joint venture, the Original JVI Agreement is no longer necessary or
desired, and the Parties now wish to terminate it; and
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Termination Agreement, the Parties hereby agree as
follows:










Page 1 of 4




--------------------------------------------------------------------------------




1.
Defined Terms. All capitalized terms used in this Termination Agreement have the
same meaning as in the Original JVI Agreement except as otherwise noted.



2.
Termination of the Original JVI Agreement. Except as specifically set forth in
Section 3 of this Termination Agreement, the Parties hereby mutually terminate
the Original JVI Agreement pursuant to Section 9.3 of the Original JVI
Agreement, a copy of which is attached hereto as Exhibit A, in its entirety,
effective as of the Termination Effective Date. For clarity, despite terminating
the Original JVI Agreement under such Section 9.3, the Parties agree that
Section 9.3.1 will not apply or have any effect.



3.
Surviving Provisions of the Original JVI Agreement. The following are the only
provisions, rights, and obligations under the Original JVI Agreement that
survive this mutual termination of the Original JVI Agreement:



(i)
Article I - Definitions;

(ii)
Section 8.5 - Expenses;

(iii)
Section 8.6 - Disclosure;

(iv)
Sections 8.7 to 8.7.5 - Confidentiality;

(v)
Article XI - Governing Law and Dispute Resolution;

(vi)
Section 12.3 - Notices;

(vii)
Section 12.4 - Entire Agreement;

(viii)
Section 12.6 - Severability; and

(ix)
Section 12.7 - Assignment.



4.
Ancillary Agreements. Although the Original JVI Agreement contemplated the
execution of several Ancillary Agreements between the Parties, only the
Shareholders' Agreement was ever executed by the Parties. That document will be
automatically terminated as per its terms upon the consummation of the Stock
Purchase Agreement on the date hereof between AB and CLE, and the Bylaws of
Novvi S.A. will be separately modified by the Parties outside of this
Termination Agreement.



5.
Confidentiality. The Parties agree to treat this Termination Agreement and its
contents as the Confidential Information of the other Party subject to the
obligations and exceptions set forth in Sections 8.6 and 8.7 of the Original JVI
Agreement.



6.
Governing Law; Disputes. This Termination Agreement shall be governed in
accordance with the laws of Brazil, without regard to its conflicts of law
principles. Any Disputes arising out of or relating to the Original JVI
Agreement or this Termination Agreement and /or any instrument executed and
delivered related hereto, including but not limited to any issues relating to
the existence, validity, effectiveness, interpretation of this Termination
Agreement or the related instruments will be referred to and exclusively and
finally settled by binding arbitration administrated by the Arbitration and
Mediation Center of the Brazil-Canada Chamber of Commerce in accordance with its
rules and with the terms and provisions of the arbitration agreement set forth
in Article XI of the Original JVI Agreement.











Page 2 of 4




--------------------------------------------------------------------------------




7.
Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Termination
Agreement may be executed by facsimile or other electronic signatures, and such
signatures shall be deemed to bind each Party as if they were original
signatures.



8.
Headings. The section headings contained in this Termination Agreement are for
convenience only, will not be deemed a part of this Termination Agreement, and
will not affect the meaning or interpretation of this Termination Agreement.



9.
Entire Agreement; Amendment. This Termination Agreement, along with the
surviving Sections and Articles of the Original JVI Agreement (as set forth in
Section 3 above and which are incorporated herein by reference), constitute the
entire agreement between the Parties (and cancel and supersede any and all
previous agreements between the Parties) with respect to the subject matter
hereof, including the Original JVI Agreement, the Parties' proposed Base Oils IP
License Agreement, and the Parties' proposed BioFene IP License Agreement, but
excluding the Shareholders' Agreement. Any modification or amendment to this
Termination Agreement must be in writing and signed by all Parties to be
effective.













[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




















Page 3 of 4




--------------------------------------------------------------------------------




THIS TERMINATION AGREEMENT is executed by the authorized representatives of the
Parties as of the Termination Effective Date.


Amyris, Inc.    Amyris Brasil Ltda (f/k/a Amyris Brasil S.A.)
By: /s/ Steve R. Mills        By: /s/ Paulo Diniz /s/ Erica Baumgarten    
Name: Steve R. Mills        Name: Paulo Dinz Erica Baumgarten        
Title: C.F.O.        Title: Presidente Diretora Financeiro        




Cosan Lubrificantes e Especialidades S.A.
(f/k/a Cosan Combustíveis e Lubrificantes S.A.)
By: illegible        By: illegible        
Name:         Name: illegible        
Title:         Title: Officer        




Cosan S.A. Indústria E Comércio    
By: illegible        By: illegible        
Name:         Name: illegible        
Title:         Title:         




























Page 4 of 4


